 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GARY FRANCIS FISHER,                               No. 2:18-cv-2902 WBS AC P
12                      Plaintiff,
13          v.                                          ORDER
14   DIRECTOR OF OPERATIONS, CDCR,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 5, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 12. Although the

23   magistrate judge stated that plaintiff had not yet submitted an application to proceed in forma

24   pauperis, it appears that such an application was filed on October 24, 2018. Nevertheless, as the

25   magistrate judge observed, such an application could not be granted because plaintiff has accrued

26   three strikes under 28 U.S.C. § 1915(g), and he has not shown that he is under imminent danger

27   of serious physical injury. Plaintiff has not filed objections to the findings and recommendations

28   and has not yet paid the required filing fee.
                                                       1
 1           The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4           1. The findings and recommendations filed November 5, 2018 (ECF No. 12), are adopted

 5   in full; and

 6           2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 11) is denied and plaintiff is

 7   ordered to pay the entire $400.00 in required fees within thirty days of this order or face dismissal

 8   of the case.

 9   Dated: December 18, 2018

10

11

12   Fish2902.800

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
